Citation Nr: 1735087	
Decision Date: 08/24/17    Archive Date: 09/06/17

DOCKET NO.  10-42 581	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

Entitlement to service connection for a disability of the cervical segment of the spine to include paralysis of the sciatic nerve and peripheral neuropathy.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel 


INTRODUCTION

The Veteran served on active duty from October 1967 to March 1976 and March 1977 to March 1988.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an October 2008 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.  In October 2013, the Veteran testified at a Board hearing.  A transcript of that hearing has been included in the claims folder.  

The Board has twice remanded the appeal to obtain additional medical information and documents.  The claim has since been returned to the Board for review.  


FINDINGS OF FACT

1.  Medical evidence has not presented that establishes that the appellant now suffers from a disability of the cervical segment of the spine that is related to or caused by the appellant's military service or any incident therein. 

2.  Although the Veteran has a sciatic nerve disorder and peripheral neuropathy, these conditions were not caused or worsened by a service-connected disability.  


CONCLUSION OF LAW

Service connection for a disability of the cervical segment of the spine, to include paralysis of the sciatic nerve and peripheral neuropathy, is not warranted.  38 U.S.C.A. §§ 1110, 1131, 1154, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Neither the Veteran nor his representative has raised any issues with regard to the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board"); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).  

I.  Laws and Regulations

Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (2016).  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d) (2016).

Service connection for certain chronic diseases, including arthritis and organic diseases of the nervous system, may be also be established on a presumptive basis by showing that such a disease manifested itself to a degree of 10 percent or more within one year from the date of separation from service.  38 U.S.C.A. §§ 1112, 1137 (West 2014); 38 C.F.R. §§ 3.307(a)(3), 3.309(a) (2016).  In such cases, the disease is presumed under the law to have had its onset in service even though there is no evidence of such disease during the period of service.  38 C.F.R. § 3.307(a) (2016).

To establish service connection under this provision, there must be: evidence of a chronic disease shown as such in service (or within an applicable presumptive period under 38 C.F.R. § 3.307), and subsequent manifestations of the same chronic disease; or if the fact of chronicity in service is not adequately supported, by evidence of continuity of symptomatology after service.  The provisions of 38 C.F.R. § 3.303(b) relating to continuity of symptomatology, however, can be applied only in cases involving those conditions explicitly enumerated under 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Service connection may be established on a secondary basis for a disability which is proximately due to or the result of service-connected disease or injury.  38 C.F.R. § 3.310(a) (2016).  Additional disability resulting from the aggravation of a non-service-connected condition by a service-connected condition is also compensable under 38 C.F.R. § 3.310(a).

The standard of proof to be applied in decisions on claims for VA benefits is set forth in 38 U.S.C.A. § 5107(b).  Under that provision, VA shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

II.  Facts and Discussion

The appellant has stated that he started experiencing neurological symptoms extending from the neck while he was on active duty.  He has further indicated that he has continued to suffer from these symptoms since service and has asked that service connection be granted for a disability of the cervical segment of the spine.  A review of the appellant's service medical treatment records fails to reveal treatment or diagnosis of a neck disability or disorder during his long period of active service.  

To support his assertions, he has submitted two letters by private doctors and a laboratory report.  These private medical records report that the appellant began experiencing difficulties from peripheral neuropathy while he was on active duty.  See Letter from Dr. M. S. MacCollum, September 3, 2004; Letter from Dr. R. B. Carnicky, January 2, 2009; Report from Phoenix Diagnostic Imaging, October 14, 2008.  Medical evidence from August 2010 noted that the appellant was suffering from a cervical cord lesion with radiculopathy; however, these same reports and letters do not provide an etiological relationship between the appellant's current symptoms and manifestations and his military service.  Instead, these records merely note statements provided by the appellant.  It is also observed that the doctors who provided the letters in 2004 and 2009 did not treat the appellant while he was on active duty and they did not have the benefit of reviewing the appellant's military medical records prior to the issuance of those letters.  

As a result of the Board's most recent Remand, the appellant's file was reviewed by a physician and an opinion was obtained as to whether the appellant's current complaints involving the cervical segment of the spine, to include any neurological components, was related service.  The reviewer was asked to express an opinion as to whether it was at least as likely as not that any cervical spine disability, to include any resulting neuropathy, had its onset in service or was otherwise the result of a disease or injury in service.  The examiner was further instructed by the Board to accept the statements by the appellant concerning any chronicity of symptoms.  

The reviewer initially noted that the appellant's service medical treatment records did not show that the appellant was treated for or diagnosed with a disability of the neck while in service.  Although the appellant complained of numbness and tingling in the hands and feet, the medical evidence was insufficient to etiologically link these manifestations with an actual disability of the cervical segment of the spine.  The reviewer also noted:

Cervical spine conditions do not cause peripheral neuropathy. . . .  Cervical spine conditions cause focal damage to the spinal cord, resulting in myelopathy (caused by compression of the spinal cord) or damage to nerve roots resulting in radiculopathy(ies) (caused by compression of nerve root(s) exiting the spine), but they do not cause compression of individual nerves and do not cause sensory neuropathies such as found in this gentleman.  It is acknowledged by the examiner that the veteran is competent to report his symptoms and history.  The examiner is not rejecting the veteran's reports of symptomatology.  However, the symptomatology of which the veteran describes is that of a peripheral neuropathy, and is much less consistent with that of a cervical spine disability.

The examiner continued that the symptoms in service and the current symptoms, history and physical findings are most consistent with a diagnosis of peripheral neuropathy, which is not caused by or related to a cervical spine disability, for the reasons cited above.  Furthermore, there are no indications (in the STRs or by patient history) that the veteran had a cervical spine condition while on active duty.

The reviewer obtained additional medical records and provided additional comments including the following:

It is notable that the veteran now has a cervical spinal cord neoplasm which could result in dysesthesias and paresthesias of the extremities.  However, it is less likely than not that the veteran had the spinal cord neoplasm as long ago as 1988, as it is most likely that the condition would have progressed further by this point in time (almost 30 years later).  Thus it is less likely than not that the current cervical spine condition of cord neoplasm had its clinical onset during active service or was otherwise related to his period of active duty.

The Board notes that that the reviewer's remarks mirrored the examiner's previous findings reported in an examination report of December 2014.  

As noted, the appellant's service medical treatment records fail to reveal or suggest that the appellant began suffering from a neck disability while he was on active duty.  It was not until many years later that he began experiencing symptoms and manifestations that were noted in the medical records of the appellant.

The VA medical opinions included a review of the complete claims folder including the statements provided by the appellant.  In providing these opinions, the physician was not equivocal, vague, or ambiguous with her opinion that the appellant was not suffering from a neck disorder related to or caused by his military service.  The examiner reviewed in detail the pertinent medical records, discussed the salient facts, and provided complete rationale for all conclusions presented, as noted in the discussion above.  

The medical evidence the appellant provided merely confirmed the presence of a current neck disorder and they repeated the history provided to the doctors by the appellant.  There is no evidence that the medical care providers had access to the appellant's service medical records and there is no indication that either of the doctors provided treatment to the appellant either within service or shortly thereafter.  Moreover, the statements given by the doctors were mere one line statements and did not provide any explanation as to their opinions.  In other words, unlike the VA physician who thoroughly reviewed the record and provided a detailed analysis of the appellant's claim and assertions, the private doctors merely provided conclusions without any reasoned analysis or foundation.  Hence, the private medical data is not entitled to any weight that would support the appellant's assertions.

The Board does not doubt the sincerity of the appellant in reporting that he now suffers from a disorder that he believes was caused by service or is secondary to a service-connected disorder; however, the matter at hand involves complex medical assessments that require medical expertise.  

The Board would point out that the appellant's separation examination was normal with no relevant complaints involving the neck or the nerves of the neck.  Moreover, from shortly after he was discharged from service, the appellant was aware of the VA compensation program, as evidenced by the fact that he filed for VA benefits shortly following service.  Yet, it was many years before he filed this claim for benefits.  Although the appellant has asserted that his disorder began in service or was caused by service, it was many years before the appellant raised the issue of service connection.  

The Board has considered the doctrine of reasonable doubt; however, that doctrine is only invoked where there is an approximate balance of evidence which neither proves nor disproves the claim.  In this case, the most probative evidence of record is against the appellant's claim.  Therefore, the doctrine of reasonable doubt is not applicable.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2016).


ORDER

Entitlement to service connection for a disability of the cervical segment of the spine to include paralysis of the sciatic nerve and peripheral neuropathy is denied.  




______________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


